DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.
 
Response to Arguments
3.	Applicant’s arguments with respect to claims 1- 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that neither Kim et al. nor Subhojit et al. nor Gunn et al. teach selecting at least one of the response models based at least partly on the extracted first text data corresponding to the first wake up keyword (Amendment, pages 9, 10).


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 5 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PAP 2016/0267913) in view of in view of Stevans et al. (US PAP 2018/0108343); and further in view of Gunn et al. (US PAP 2014/0278443).
As per claim 5, Kim et al. teach a system comprising: 
a microphone; a speaker; at least one processor operatively connected to the microphone and the speaker; and a memory operatively connected to the at least one processor, wherein the memory is configured to: store an automatic speech recognition (ASR) module, and a plurality of response models, and store instructions that, when executed, cause the at least one processor (paragraph 14) to:
receive a first voice input including a first wake up keyword via the microphone, the first wake-up keyword being defined by a wake-up keyword recognition model; extract first text data  corresponding to the first wake up keyword from the first voice input, using the ASR module (“detects a wake-up keyword from a received speech signal of a user by using a wake-up keyword model,..When a touch-based input of selecting a first candidate wake-up keyword model is received based on the candidate wake-up keyword model list illustrated in FIG. 5A, the device 100 may output 
	However, Kim et al. do not specifically teach a natural language understanding (NLU) module; entering into a sleep state or standby state, while in the sleep state or the standby state, receiving a first voice input including a first wake-up; in response to receiving the first voice input including the first wake-up keyword, exiting the sleep state or the standby state and extract first text data; selecting at least one of the response models based at least partly on the extracted first text data corresponding to the first wake up keyword.
Stevans et al. disclose one particular system according to the invention responds to three different wake-up phrases.  "Hey, Lisa" invokes an English language model with a typical American vocabulary, the personality as expected of a polite American secretary, knowledge of the weather, user calendar, contact list, facts from Wikipedia, and a female TTS voice.  The wake-up phrase "Bonjour, Jean-Jacques" invokes a combined French and English language model, an charmingly brusque personality as might be expected of an engaging French-English bilingual chef, knowledge of recipes and "blue humor" in both languages, and TTS voices in both French and French-accented English.  The wake-up phrase "Good day, Edward" invokes an English language model with an extensive vocabulary, a personality as expected of a television news reporter, a knowledge of news, and a male TTS voice morphed to match the attributes of a 1950s era American evening news reporter… a server-based speech-enabled dialog system with ASR, natural-language understanding (paragraphs 29, 30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select at least one of the response models as taught by Stevans et al. in Kim et al. because that would help provide an appropriate spoken response (paragraph 26).
However, Kim et al. in view of Stevans et al. do not specifically teach entering into a sleep state or standby state, while in the sleep state or the standby state, receiving a first voice input including a first wake-up for calling a voice-based service; in response to receiving the first voice input including the first wake-up keyword, exiting the sleep state or the standby state and extract first text data.
Gunn et al. disclose a method of operation that begins with operating a first processor in a sleep mode and operating a second processor that is operative to wake the first processor from the sleep mode in response to a speech command phrase.  The method includes identifying, by a speech recognition engine, a speech command phrase segment and performing, by the second processor, a control operation in response to the segment (paragraph 18).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to extract first text data based on sleep state standby state as taught by Gunn et al. in Stevans et al. in view of Kim et al., because that would help accurately evaluate a spoken command phrase (paragraph 41).


receiving a first voice input including a first wake-up keyword, the wake-up keyword being defined by a wake-up keyword recognition model; extracting first text date corresponding to the first wake-up keyword from the first voice input, using an automatic speech recognition (ASR) module (“detects a wake-up keyword from a received speech signal of a user by using a wake-up keyword model,..When a touch-based input of selecting a first candidate wake-up keyword model is received based on the candidate wake-up keyword model list illustrated in FIG. 5A, the device 100 may output an audio signal corresponding to the selected first candidate wake-up keyword model while displaying a speech waveform of the selected first candidate wake-up keyword model as illustrated in FIG. 5B.”; Abstract, paragraph 93).
However, Kim et al. do not specifically teach entering into a sleep state or standby state, while in the sleep state or the standby state, receiving a first voice input including a first wake-up; in response to receiving the first voice input including the first wake-up keyword, exiting the sleep state or the standby state and extract first text data; selecting at least one of the response models based at least partly on the extracted first text data corresponding to the first wake up keyword.
Gunn et al. disclose a method of operation that begins with operating a first processor in a sleep mode and operating a second processor that is operative to wake the first processor from the sleep mode in response to a speech command phrase.  The method includes identifying, by a speech recognition engine, a speech command 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to extract first text data based on sleep state standby state as taught by Gunn et al. in Kim et al., because that would help accurately evaluate a spoken command phrase (paragraph 41).
However, Gunn et al. in view of Kim et al., do not specifically teach selecting at least one of the response models based at least partly on the extracted first text data corresponding to the first wake up keyword.
Stevans et al. disclose one particular system according to the invention responds to three different wake-up phrases.  "Hey, Lisa" invokes an English language model with a typical American vocabulary, the personality as expected of a polite American secretary, knowledge of the weather, user calendar, contact list, facts from Wikipedia, and a female TTS voice.  The wake-up phrase "Bonjour, Jean-Jacques" invokes a combined French and English language model, an charmingly brusque personality as might be expected of an engaging French-English bilingual chef, knowledge of recipes and "blue humor" in both languages, and TTS voices in both French and French-accented English.  The wake-up phrase "Good day, Edward" invokes an English language model with an extensive vocabulary, a personality as expected of a television news reporter, a knowledge of news, and a male TTS voice morphed to match the attributes of a 1950s era American evening news reporter (paragraph 29).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select at least one of the response models as taught by 

As per claim 6, Kim et al. in view of Stevans et al. further disclose
providing a user with a list including at least one of the response models based at least partly on the extracted first text data; receive a user input to select at least one response model in the list; and select the at least one response model depending on the received user input (“one particular system according to the invention responds to three different wake-up phrases.  "Hey, Lisa" invokes an English language model with a typical American vocabulary, the personality as expected of a polite American 
secretary, knowledge of the weather, user calendar, contact list, facts from 
Wikipedia, and a female TTS voice.”; Stevans et al. paragraphs 29).

As per claims 7, 15, Kim et al. in view of Stevans et al. further disclose the instructions cause the at least one processor to generate a speech recognition model for recognizing a wake-up keyword based at least partly on the first voice input, and
wherein the wake-up keyword is used to call a voice-based intelligent assistant service (Kim et al. paragraphs 73, 93).

	As per claims 8, 16, Kim et al. in view of Stevans et al. further disclose the instructions cause the at least one processor to: receive a second voice input via the microphone after the first voice input is received; and generate the speech recognition 

	As per claims 9, 17, Kim et al. in view of Stevans et al. further disclose the instructions cause the at least one processor to: calculate a value indicating a relation between the extracted first text data and the plurality of response models; and select at least one response model, of which the calculated value is not less than a specified value, from among the plurality of response models (“the recent phoneme probabilities to n-grams from a language model to formulate one or more transcriptions… The wake-up phrase "Bonjour, Jean-Jacques" invokes a combined French and English language model, an charmingly brusque personality as might be expected of an engaging French-English bilingual chef, knowledge of recipes and "blue humor" in both languages, and TTS voices in both French and French-accented English.”; Stevans et al. paragraphs 25, 29).

	As per claims 10, 18, Kim et al. in view of Stevans et al. further disclose the instructions cause the at least one processor to: select the at least one response model based on user information in place of the extracted first text data (“one particular system according to the invention responds to three different wake-up phrases.  "Hey, Lisa" invokes an English language model with a typical American vocabulary, the personality as expected of a polite American secretary, knowledge of the weather, user calendar, contact list, facts from Wikipedia, and a female TTS voice.”; Stevans et al. paragraphs 29).

	As per claims 11, 19, Kim et al. in view of Stevans et al. further disclose the user information includes at least one of a gender, an age, a residence area, or user terminal usage information (“the speech recognition server 110 may provide the device 100 with the plurality of registered wake-up keyword models…The identification information of the user 101 may include a nickname, a gender, and a name of the user”; Kim et al. paragraphs 127, 128).

	As per claim 12, Kim et al. in view of Stevans et al. further disclose the instructions cause the at least one processor to: receive a second user voice input via the microphone, process the second user voice input, using the NLU module, and generate a first response based on the processed second voice input, and wherein the first response uses the selected at least one of the response models (Stevans et al. paragraph 30; Kim et al., paragraphs 92, 93).

	As per claim 13, Kim et al. in view of Stevans et al. further disclose each of the plurality of response models includes a text-to-speech (TTS) module (Kim et al. paragraphs 50, 51).

As per claim 20, Kim et al. in view of Gunn et al. further disclose receiving a second user voice input; processing the second user voice input, using a natural language understanding (NLU) module; generating a first response based on the processed second voice input, wherein the first response uses the selected at least one 

Allowable Subject Matter
6.	Claims 1 – 4 are allowed over the prior art made of record.  The following is an examiner’s statement of reasons for allowance: 
Applicant teaches (enter into a sleep state or standby state, while in the sleep state or the standby state, receive a first voice input including a first wake-up keyword for calling a voice-based intelligent assistant service, via the microphone, in response to receiving the first voice input including the first wake- up keyword, exit the sleep state or the standby state and select the first response model based on the first wake-up keyword, receive a second voice input via the microphone after the first voice input, process the second voice input, using the NLU module, generate a first response based on the processed second voice input, the first response being generated using the first response model, in a second operation, receive a third voice input including a second wake-up keyword different from the first wake-up keyword, via the microphone, select the second response model based on the second wake-up keyword, receive a fourth voice input via the microphone after the third voice input, process the fourth voice input, using the NLU module, and generate a second response based on the processed fourth voice input, the second response being generated using the second response model.). These limitations in conjunction with other limitations of the dependent and independent 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247.  The examiner can normally be reached on Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658